DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Cancel the non-elected claims 17 - 20. (elected without traverse) 
				
Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 16 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as an interlayer insulating film covering the second conductive layer; and a third conductive layer on the interlayer insulating film, a side surface of the second semiconductor pattern is aligned with a side surface of the second gate insulating film, wherein the first conductive layer comprises a gate electrode of the first transistor and a first electrode of a capacitor, wherein the second conductive layer comprises a gate electrode of the second transistor and a second electrode of the capacitor, and wherein the third conductive layer comprises a source/drain electrode of the first transistor and a source/drain electrode of the second transistor as recited in claim 1, a first electrode of the capacitor and a gate electrode of the first transistor are formed of a first conductive layer, wherein a side surface each of the oxide semiconductor layer and the first gate insulating film includes a first surface, a second surface facing the first surface, and a side surface connecting the first surface and the second surface, wherein the first surface of the oxide semiconductor layer overlaps and faces the second surface of the first gate insulating film, and wherein the side surface of the oxide semiconductor layer is aligned with the side surface of the first gate insulating film as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue 
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826